653 S.E.2d 143 (2007)
In the Matter of E.P., M.P., minor children.
No. 298A07.
Supreme Court of North Carolina.
December 7, 2007.
Thomas R. Young, Taylorsville, for petitioner-appellant Alexander County Department of Social Services, and Melanie Cranford, Newton, for Guardian ad Litem.
Wyrick Robbins Yates & Ponton, LLP, by K. Edward Greene and Tobias S. Hampson, Raleigh, for respondent-appellee mother, and Hartsell & Williams, P.A., by Christy E. Wilhelm, Concord, for respondent-appellee father.
PER CURIAM.
AFFIRMED.